—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about September 3, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination of the same court (Mary Bednar, J.), that appellant had committed acts which, if committed by an adult, would constitute the crimes of criminal possession of stolen property in the fourth and fifth degrees and unauthorized use of a vehicle in the third degree, and placed him with the Division for Youth for a period of 18 months, unanimously modified, on the law, to the extent of vacating the finding as to criminal possession of stolen property in the fifth degree and dismissing that count of the petition, and otherwise affirmed, without costs.
The findings were based on legally sufficient evidence and *7were not against the weight of the evidence. There was ample evidence supporting the knowledge element of criminal possession of stolen property by application of the inference drawn from recent, exclusive, unexplained possession (see, People v Galbo, 218 NY 283, 290). the evidence provided no innocent explanation of the possession of the subject vehicle by appellant, a 14-year-old, at 1:30 a.m., not more than 16 hours after it had been stolen, along with its keys, from its lawful custodian. Likewise, there was ample evidence supporting the knowledge element of unauthorized use of a vehicle by application of the statutory presumption of knowledge (Penal Law § 165.05 [1]). Appellant’s contention that the lack of consent element required testimony from the title owner, as opposed to the lawful custodian, is without merit (Matter of Dwayne G., 181 AD2d 452).
However, since criminal possession of stolen property in the fifth degree is a lesser included offense of criminal possession of stolen property in the fourth degree, that count of the petition is dismissed. Concur — Ellerin, P. J., Nardelli, Williams, Saxe and Friedman, JJ.